06/04/2021



                                                                                          Case Number: DA 21-0230

            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          DA 21-0168

DEPOSITORS INSURANCE COMPANY,

              Plaintiff and Appellee,

and SARA THARP,

               Plaintiff and Cross-Appellant,                           SECOND ORDER
                                                              OF MEDIATOR APPOINTMENT
     v.


PATRICK SANDIDGE,

              Defendant and Appellant.

        Andres Nicholas Haladay, the mediator previously appointed in this matter, has
notified the Court that he declines the appointment. Accordingly, Mr. Haladay’s order of
mediator appointment is hereby rescinded and
        IT IS ORDERED THAT David L. Nielsen, whose name appears next on the list of
attorneys desiring appointment as mediators for money judgment appeals which is maintained
pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the mediation process
required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P., 7(5)(d)
shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to the
parties individually if not represented by counsel, on the date hereof.
        DATED this 4th day of June, 2021.




                                                Bowen Greenwood, Clerk of the Supreme Court


C:        Stephanie A. Hollar, Paul Robert Haffeman, Geoffrey C. Angel,
          Scott George Gratton, Adam Michael Shaw, Andres Nicholas Haladay,
          And David L. Nielsen